Title: From Alexander Hamilton to Timothy Pickering, [11 May 1797]
From: Hamilton, Alexander
To: Pickering, Timothy


[New York, May 11, 1797]
My Dear Sir
On my return here I found your letter of the 29th . The sitting of a Court of Chancery and important business there have unavoidably delayed a reply. Now, it must be much more cursory than I could wish.
As to the mission, in some shape or other, the more I have reflected upon it, the more has it appeared to me indispensable. To accomplish, with certainty, a principal object of it—the silencing of Jacobin criticism and promoting union among ourselves—it is very material to engage in it a person who will have the Jacobin confidence. Else, if France should still refuse to receive, or if receiving, the mission should prove unsuccessful—it will be said that this was because a suitable Agent was not employed. Hence my mind was led to Jefferson or Madison. But as it would be unsafe to trust either alone, the idea of associates occurs as an essential part of the plan. This likewise is an expedient for saving Mr. Pinckneys feelings.
But will either of them go on this footing? If offered and they refuse, they will put themselves in the wrong. For on so great an emergency they cannot justifiably decline the service without a good reason & it would not be a good reason for refusal that there was to be a commission. The refusal too if it happened would furnish a reply to Jacobin clamour. It was offered to your leaders and they would not act.

I confide in Pinckneys integrity & foederal attachments. Why then name a third? Because 1 two may disagree and there may be inaction 2 Though I have the confidence I mention—I think Pinckney has had too much French leaning to consider him in conjunction with Jefferson or Madison as perfectly safe. A third on whom perfect reliance could be placed would secure Pinckney’s cooperation. I do consider him as in some sort a middle character.
As to the two Gentlemen named (Jefferson & Madison) it may be fairly observed to either of them that the combination of characters is essential to combine the confidence of the Country & to render the result whatever it may be acceptable. It may also be observed that delicacy to Mr. Pinckney dictates this course—not to exclude him after what has happened. To Mr. Pinckney the state of parties here may also be pleaded.
The French Directory may also be made to understand indirectly that the association has proceeded from a desire in the Executive to unit Confidence in the mission and secure its success at home.
I should not despair that in such a crisis men of opposite politics might agree. I verily believe that Jefferson Pinckney & King would agree. There might be a joint commission for action, and a separate Commission to Jefferson as Envoy or Ambassador extraordinary for representation. I miscalculate if Jefferson will not be anxious for peace. I only fear that alone he would give too much for it.
If this plan is thought liable to too strong objections, the next best thing is to send the Commission of Ambassador Extraordinary to Pinckney & send him also some clever fellow as secretary of embassy.
But I repeat it with extreme solicitude—another mission is absolutely indispensable.
On the subject of permitting our vessels to arm there is some difficulty. You are right in the idea that Merchant vessels under the convoy of Ships of War are exempt from search. But I know no book where it is to be found. Yet I have so constantly understood it to be the usage that I venture to rely upon it. But I believe the privilege is confined to Public ships of war & could not according to usage be transferred to private armed Vessels. The measure must therefore be justified by the extremity.
Moreover—I understand no other consequence as resulting from the being armed than that it exposes the vessel to confiscation for resisting a search. It is no breach of neutrality to permit the being armed.
But I would avoid the formation of a Commission and would substitute some Permit, perhaps to be signed by the head of a department. This should be united with great precautions to prevent abuse by cruising by d[r]iving contraband trade by transfer to foreigners.
At all events our Trade must have protection. For our whole mercantile Capital will else be destroyed our seamen lost & our country involved in extreme distress.
As to a provisional army—I reason thus. No plan of a militia, which is not the equivalent, in other words which is not under a positive engagement to constitute a permanent army in case of invasion will be worth any thing. For we want a stable force created beforehand to oppose to the first torrent, which with mere militia, would involve incalculable dangers and calamities. Hence as a substitute for a standing army I offer a provisional one. It would be composed thus. The Officers to be appointed by the United States & rank with those of the establishment—to receive some pay till called into actual service say half a third or a fourth. Those employed to recruit to be fully paid.
The men to be regularly inlisted upon condition not to be called into actual service except in case of Invasion & then to serve during the war. To receive a uniform coat, & a dollar perhaps two dollars per Month when not in the field—to be obliged to assemble for exercise so may days in the year & then to have full pay and rations. When called into actual service to have the same compensations &c with the establishment, in short to become part of it. To be armed by the U States To be liable from the beginning to the articles of War.
I think such a corps from the certainty of advantage & the uncertainty of service might be engaged sooner than a standing force & with precautions in the enlistment would be a solid resource in case of need.
I am much attached to the idea of a large corps of efficient Cavalry; & I cannot allow this character to Militia. It is all important to an undisciplined against a disciplined army. It is a species of force not easy to be brought by an invader—by which his supplies may be cut off & his activity extremely checked. Were I to command an undisciplined army, I should prefer half the force with a good corps of cavalry to twice the force without one.
Yrs. truly
A HMay 11.
T Pickering Esq
